Title: From George Washington to John Hancock, 14 June 1777
From: Washington, George
To: Hancock, John



Sir
Middle Brook June 14: 1777. 10 OClock. A.M.

Your Letter of Yesterday with Its inclosures, I received last Night. By this Conveyance I shall not send a particular Answer. The Enemy are in motion & a body is advancing from Milstone towards Vanbecters Bridge—Another division is on the Road leading towards Coriels ferry. We are packing up & making every preparation to act as circumstances

shall seem to require. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington


P.S. The Letters accompanying this, You will please to put in the Post Office.

